Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1, 2, and 5-10 and 18-22 are pending.  Claims 5-10 rare withdrawn, and claims 1, 2, and 18-22 are examined below.
	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baik et al., U.S. Publication No. 2015/0342523 in view of Minami et al., U.S. Publication No. 2012/0018692 and Peng et al., U.S. Publication No. 2014/0251087.
Regarding Claim 1, Baik teaches a composition comprising:
	Metal nanoparticle supporting carbon nanotubes (see paragraphs 20-24m the examiner notes that as the TE material is exemplarly CNTs, they can be seen as metal nanoparticle supporting, as shown in fig. 8);
	A resin component (120, see paragraph 24 and figure 7); and
	A solvent (see paragraph 72; while Baik evaporates the solvent in the final device, the composition with CNTs/MNPs/Resin with solvent exists at a point in the process and the examiner further notes that the present specification indicates that the solvent is removed as well; as such, it is the examiner’s position that Baik meets claim 1).
	Baik teaches that the resin component can be “any kind of stretchable polymer” (see paragraph 120) and provides an example of a halogenated polyolefin (PVDF) as noted by applicant.  However, Baik does not provide the specific compositions cited in the markush group.

	Therefore, it would be obvious to one of ordinary skill in the art to modify the resin of Baik by using a polyvinyl chloride as the resin component, because Minami identifies polyvinyl chloride as a suitable resin for composite thermoelectric materials and identifies desirable properties such as flexibility and ease of handling (see paragraphs 27 and 28).  The examiner further notes that the MPEP states that the selection of a known material, based upon suitability or intended use, is within the ambit of one of ordinary skill in the art.  See MPEP 2144.07.		
	Finally, Baik while Baik teaches that “the solvent may be water or any one selected from various organic solvents” (see paragraph 73), and Baik provides a specific example of Toluene, Baik does not specifically provide the solvents claimed.
	Peng, like Baik, teaches the formation of nanostructures.  Peng notes that DMSO is a suitably solvent for such an application (see paragraph 152), in addition to toluene.
	Therefore, it would be obvious to one of ordinary skill in the art to modify the composition of Baik by using a solvent such as dimethyl sulfoxide, as dimethyl sulfoxide is recognized as a suitable solvent in the fabrication of nanostructures and satisfies the “various organic solvents” required by Baik.  The examiner further notes that the selection of known material, based upon suitability of intended use, is within the ambit of one of ordinary skill in the art.
	Regarding Claim 18, Baik teaches that the transition metal may be Palladium.
	Regarding Claim 19, Peng teaches dimethyl sulfoxide as discussed above.
8.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baik in view of Minami and Peng, as applied above, and further in view of Uejima, U.S. Publication No. 2016/0340193.

Uejima teaches that a specific surface area of CNTs of 600 m2/g improves performance of the CNTs (see paragraph 14). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the specific surface area of the composition of Baik by providing said area to be 600 m2/g or more, in order to improve performance.
9.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baik in view of Minami and Peng, as applied above, and further in view of Abe et al., JP 2011/236095A (refer to enclosed machine translation).
	Regarding Claims 20-22, Baik teaches a thermoelectric material as discussed above.  However, while the metal of Baik must be nanoparticles (see paragraph 20) and are size limited as such, Baik does not provide any examples of specific diameters.
	Abe teaches a carbon nanotube metal nanoparticle composite that is useable in a wide variety of fields (see description, second paragraph).  Abe discloses that the diameter of the palladium nanoparticle supported on the nanotube is 2.5 nm +/- .5 nm (see page 3, seventh paragraph), to provide palladium supported CNTs through known methods to develop functional and structural properties (see description, second paragraph).
	The particle size of Abe, being 2.5 nm, is between .5 nm and 15 nm as required by claims 11 and 12.  Furthermore, the deviation of Abe is within 1.5 nm, meeting claims 13 and 14.

	Further regarding Claims 15 and 16, the examiner notes that 2.5 nm is slightly larger than claimed, although it appears that Abe recites a range of diameters between 2 and 3.  However, the examiner notes that, absent a showing of criticality or unexpected results, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)”.  
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive because they do not apply to the combination of references cited herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721